United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2094
                                    ___________

United States of America,               *
                                        *
             Plaintiff – Appellee,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Joel Alvin Johnson, Jr.,                *
                                        *
             Defendant – Appellant.     *
                                   ___________

                              Submitted: December 11, 2007
                                 Filed: March 26, 2008
                                  ___________

Before BYE, JOHN R. GIBSON, and MELLOY, Circuit Judges.
                             ___________

MELLOY, Circuit Judge.

        Joel Alvin Johnson, Jr. was indicted with five counts of aggravated sexual abuse
of a child. See 18 U.S.C. §§ 1153, 2241(c), and 2246(2)(B). Johnson pled not guilty
to all charges, and the case proceeded to trial. At the conclusion of the government’s
case, Johnson moved for a judgment of acquittal. The district court1 dismissed three
counts. A jury returned a verdict convicting him of one of the remaining two counts.
The district court sentenced Johnson to 152 months of imprisonment. Johnson
appeals, arguing that the evidence was insufficient and that the district court

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
improperly allowed the government to ask leading questions of a child witness. We
affirm.

                                            I.

        Johnson was accused of sexually abusing two sisters, A.S. and H.S. The sisters
lived with Lori Eagle in Lower Brule, South Dakota, for over two years while their
parents were in prison. The girls were both under the age of four when they went to
stay with Eagle. Johnson helped care for the girls during that time. The girls’ family
became concerned for their welfare after H.S. told her mother about problems at
Eagle’s house. The girls’ grandmother removed them from Eagle’s care and took
temporary custody over them. After the girls’ mother was released from prison, the
girls lived with her. That is when they told her that Johnson sexually abused them
while they were living with Eagle.

       Johnson was indicted on five counts of sexual abuse of a child: Count I: sexual
abuse of A.S. by penetration of her genital opening with his finger; Count II: sexual
abuse of A.S. by penetration of her anus with his finger; Count III: sexual abuse of
A.S. by contact between his penis and her vulva; Count IV: sexual abuse of H.S. by
the intentional touching not through the clothes of his penis with her hand; Count V:
sexual abuse of H.S. by contact between his penis and her mouth. The case proceeded
to a jury trial.

       A.S. was the first sister to testify. At the time of trial, A.S. was nine years old.
She affirmed that she was touched in a way that made her upset, scared, or hurt
multiple times while living at Eagle’s house. On the first occasion, A.S. testified that
she was playing with toys in her bedroom when Johnson entered the room. She stated
that his hands touched her bottom, and she felt scared. His hands did not go inside her
clothing. The government asked A.S. if she remembered other parts of the body that
Johnson touched, if Johnson had talked about touching her body, or if she saw

                                            -2-
Johnson without his clothes. She responded no to each question. The government
then inquired whether A.S. told someone about her “front part” being touched. A.S.
responded affirmatively. The government asked whether a person really did touch her
front part. A.S. said yes, but she did not remember who it was. The government
asked A.S. to circle the part of her body that was touched. A.S. could not remember
where the touching took place. She denied seeing “a part of his body that would be
. . . called a private part.” She also denied that any part of the person’s body went
inside her body.

       The government asked A.S. if she was ever told to keep certain secrets. A.S.
replied, “To not tell anybody what happened.” The government inquired whether
Johnson told her that, and A.S. said yes. She described Johnson saying it “[i]n a mean
way,” and she understood it to be a threat. The government asked A.S. how it made
her feel, but A.S. did not answer. The district court then excused the witness and
stated that “[t]he record should reflect that the last witness was sobbing and had her
head on her grandmother’s shoulder.”

        H.S. then took the witness stand. She was seven years old. The government
asked H.S. if she knew what telling the truth was. H.S. responded affirmatively. H.S.
denied that anyone visited Eagle’s house and helped take care of H.S. The
government then asked if H.S. knew Johnson, and she said yes. She said that Johnson
did not help take care of any kids at Eagle’s house. The government then inquired,
“Did there ever come a time when anybody touched you or your body in any way that
made you sad or made you cry or made you upset?” H.S. responded negatively at
first. Then she said that “[t]he thing that I remember—that I remember very, very
well is when [Eagle] threw me against the wall.” H.S. first told her mother, who was
still in jail at the time, about the incident.

      The government next focused on Johnson. The government asked H.S. to point
to him, and she did. The government asked if she liked Johnson. H.S. said no,

                                         -3-
“because he did mean stuff that he wasn’t supposed to do to us.” H.S testified that
“[Johnson] said if I don’t do something—something back to him, then he’ll—if he
sees us again, he’ll kill us.” The government asked H.S. if she was scared of Johnson,
and H.S. said yes. H.S. admitted that Johnson told her to keep a secret but that she
had not kept it. She confirmed that she was afraid to tell the secret to the court. H.S.
did not respond to the government’s subsequent questions.

       The government later asked if H.S.’s grandmother came to Eagle’s house to see
the girls. H.S. said yes but that she did not visit with her grandmother “[b]ecause
[Eagle] always used to hide us in the basement and say that we were sleeping and
stuff.” The government questioned whether H.S. ever yelled so that her grandmother
would hear her, and H.S. said no. The government asked if it was because she was
scared, and H.S. said yes.

       The government brought up the issue of telling the truth again and emphasized
that the jury did not know what happened to H.S. The government spoke of “the
secrets that happened to you at Lori Eagle’s.” The government asked if any part of
Johnson’s body touched a part of H.S.’s body. She said his hands. She denied that
he had her touch a part of his body. She also denied that any part of his body went
inside any part of her body.

       Next, on cross-examination, defense counsel asked, “[I]t’s safe to say that you
were so little you really don’t remember a whole lot that happened there, do you?”
H.S. said yes. Counsel asked, “You really don’t remember anything involving
[Johnson] touching you, do you?” H.S. said no. Counsel then asked, “And, in fact,
you’ve had a lot of people talk about that subject with you, haven’t you?” H.S. said
yes. Counsel finally asked, “So if you were sitting here today, you really couldn’t tell
us if anything happened to you with [Johnson], could you, because you really don’t
remember it; right?” Again, H.S. said yes. Counsel confirmed that by saying yes, she
agreed with counsel.

                                          -4-
       On redirect examination, the government asked H.S. questions emphasizing that
Johnson had told her to keep a secret. The government asked what would happen if
she told a secret. H.S. replied, “If he seen us again, he’ll kill us.” The government
asked H.S. a few times if she remembered what Johnson did right before he threatened
her. H.S. said yes each time. The government then asked if “you just don’t want to
talk about it because you don’t like it,” and H.S. said yes.

       The government asked H.S. what Johnson did. She responded, “Bad stuff to
me.” The government asked if the bad stuff was the touching of her body, and she
responded affirmatively. The government inquired if H.S. had to touch Johnson’s
body. H.S. testified: “He pulled this arm down like that with his arm (indicating).
Then he grabbed my other arm, this arm, and made me do something back to him
(indicating).” The government asked the location on Johnson’s body of where she did
“something back to him,” and H.S. circled the genital area on an anatomically correct
diagram. H.S. said that when she touched that body part, Johnson’s clothes were on,
and she could not see the body part. The government asked if Johnson pulled her
hand or arm “over there to that place.” H.S. nodded. H.S. stated “that’s when he told
me if I—I had to keep this a secret. If I don’t, if I tell anybody, then if he sees me and
my sister ever again, then he’ll kill us.”

      The government followed up by asking, “He put that body part in another part
of your body too, didn’t he?” H.S. said yes. Defense counsel objected to the leading
question. The district court overruled the objection because the witness was having
problems. The government asked where Johnson put his body part and whether she
knew the other place. H.S. shook her head and said she could not remember. The
government then offered, “Do you remember saying that he put it in your mouth?”
H.S. nodded. The government continued: “And he did, didn’t he?” Again H.S.
nodded. The government asked if it hurt her and if she liked it, and H.S. shook her
head to both questions. The government asked if she told Johnson not to do it, and

                                           -5-
H.S. nodded. H.S. stated she kept the secret until she told her mother after she had
been removed from Eagle’s house.

       On recross-examination, defense counsel asked H.S. if she was currently
confused, and H.S. said yes. Defense counsel inquired whether “you’ve had a lot of
help with people telling you what you need to do here today” and “[p]eople telling you
that maybe you should say this or that.” H.S. said yes to both inquiries. After
prompting from counsel, H.S. admitted that earlier she told counsel that she did not
remember anything. Counsel asked how old H.S. was when she left Eagle’s house,
and H.S. said five years old. H.S. admitted that she had a hard time remembering this
“stuff” and had talked to a lot of people, including A.S. Twice more, counsel
questioned H.S. whether she really remembered what happened, and both times H.S.
agreed with counsel that she did not.

       On redirect examination, the government asked H.S. whether Johnson told her
to keep the secret, whether she told the court the secret, and whether it really
happened. H.S. said yes to each question. The government broached the topic of
telling the truth versus telling a lie, and H.S. confirmed she was telling the truth.

       The government next re-called A.S. to the witness stand. The government
asked what the secret was that Johnson told A.S. to keep. A.S. replied, “What he did
to me and [H.S.]” She explained that Johnson did “[b]ad things” to her. But when
prompted what the bad things were, A.S. said she did not know, even though she
admitted telling people about those same things. She then said she did not remember
telling them. The government asked her if she simply did not want to talk about it,
and she said yeah. The government encouraged her to tell the jury who had not heard
about the bad things, and A.S. nodded her head. But she then answered the
government’s subsequent questions with “I don’t know” and “I don’t want to tell.”
The government asked if A.S. was afraid of somebody there, and A.S. nodded. The



                                         -6-
district court interjected that it did not think A.S. could testify, and defense counsel
declined cross-examination.

        The government then called Dr. Edward Mailloux to testify about child sexual
abuse. He was a pediatrician and the Medical Director at Child’s Voice—a child
abuse evaluation center—in Sioux Falls, South Dakota. Dr. Mailloux emphasized that
it is extremely difficult for children to talk about sexual abuse because they think they
are in trouble, they are fearful, and they do not understand what happened. For that
reason, they often delay reporting abuse. But he testified that children have the ability
to remember traumatic events that happened when they were young—such as three
years old. Finally, he noted that although children are easily confused about sexual
abuse, they do not commonly lie about abuse.

       The government next called Special Agent Kenser of the Federal Bureau of
Investigation. Agent Kenser interviewed Johnson about the sexual abuse allegations
by A.S. Agent Kenser said that Johnson’s initial response was denial and described
Johnson as looking “agitated somewhat.” Johnson exercised his right to leave the
interview room but returned to the room ten minutes later. Agent Kenser stated
Johnson “appeared remorseful and attempting to cooperate.” Johnson repeatedly
stated that he was “so stupid” and an “idiot.” Johnson then explained that he gave a
bath to A.S. and H.S. As he was drying A.S., she jumped up and down and gyrated
on his hand. Agent Kenser testified that “[Johnson] said in that moment the tip of his
finger slipped into her vagina.” Agent Kenser testified that Johnson never used the
word “accidently.”

       On cross-examination, defense counsel emphasized that Johnson denied the
allegations repeatedly. Counsel said that when Johnson returned to the interview
room, he “finally put two and two together as to how this girl thought she might have
been vaginally penetrated.” Agent Kenser confirmed those were Johnson’s words.
Counsel emphasized that Johnson did not say he acted intentionally. But, Agent

                                           -7-
Kenser responded that in “the way he portrayed it to me, the way I inferred it, was that
it was intentional.” Counsel then asked whether Agent Kenser could be mistaken, and
the agent replied, “I don’t think so.” The agent further explained that “the tone of his
remarks were that he did it.”

      The government then rested its case. Defense counsel moved for a judgment
of acquittal on all counts. The district court granted the motion as to Counts I-III but
denied the motion as to Counts IV-V. Johnson rested without presenting any
evidence. After deliberating, the jury returned a guilty verdict on Count V.
Thereafter, the district court sentenced Johnson to 152 months of imprisonment.

                                          II.

                                          A.

       For a sufficiency of the evidence challenge, we review de novo whether the
evidence is sufficient to permit a reasonable jury to conclude that the defendant is
guilty beyond a reasonable doubt. United States v. Piwowar, 492 F.3d 953, 955 (8th
Cir. 2007). “[W]e review the trial evidence in the light most favorable to the
government, resolving evidentiary conflicts in favor of the government, and accepting
all reasonable inferences drawn from the evidence that support the jury’s verdict.”
United States v. Zimmermann, 509 F.3d 920, 925 (8th Cir. 2007) (internal quotation
omitted).

       Count V charged Johnson with sexual abuse of H.S. by contact between
Johnson’s penis and H.S.’s mouth. The evidence supporting Count V, construed in
the light most favorable to the government, was sufficient to permit a reasonable jury
to convict Johnson. H.S. stated that Johnson “did mean stuff that he wasn’t supposed
to do to us” and told her to keep it a secret. When the government asked H.S. if
Johnson put his penis in a part of her body, she nodded. She also nodded when the

                                          -8-
government asked if he put it in her mouth. H.S. later confirmed that she told the truth
and revealed the secret to the court.

       Johnson argues that H.S.’s admission that she could not remember the events
and her inconsistent testimony at trial undermine the government’s case. But the jury
determines credibility and weighs conflicting evidence. United States v. Eagle Bear,
507 F.3d 688, 692 (8th Cir. 2007). Further, the jury’s credibility determinations are
“virtually unreviewable on appeal.” United States v. Singh, 494 F.3d 653, 660 (8th
Cir. 2007) (internal quotation omitted). Supporting H.S.’s version of the facts was her
and her sister’s evident fear of Johnson. Circumstantial evidence included Agent
Kenser’s testimony of sexual abuse of A.S. by Johnson, A.S.’s testimony of “[b]ad
things” done to her by Johnson and the accompanying secret, and Dr. Mailloux’s
testimony supporting the conclusion that it was possible for H.S. to recount truthfully
events that occurred when she was very young. The conflicting evidence at trial
provides no basis for reversal. The evidence was sufficient to support Johnson’s
conviction.

                                          B.

       For a challenge to the district court’s allowance of leading questions, we review
for abuse of discretion. United States v. Anderson, 446 F.3d 870, 876 (8th Cir. 2006).
Generally, leading questions are not permitted during direct examination of a witness,
“except as may be necessary to develop the witness’ testimony.” Fed. R. Evid. 611(c).
This court has long recognized the child witness exception to the general prohibition
of leading questions. United States v. Flute, 363 F.3d 676, 678 (8th Cir. 2004).
Specifically, this court repeatedly has upheld the use of leading questions to develop
the testimony of sexually abused children, especially regarding precise physiological
details of the sexual assaults. United States v. Grassrope, 342 F.3d 866, 869 (8th Cir.
2003) (citing cases). The district court is simply “in a better position than this court
to determine the emotional condition and forthrightness of the witness and the need

                                          -9-
for counsel to use leading questions to develop the witness’s testimony.” United
States v. Nambo-Barajas, 338 F.3d 956, 962 (8th Cir. 2003) (internal quotation
omitted). Given the age of H.S., the traumatic subject matter, and her reluctance to
testify, the district court did not abuse its discretion in allowing leading questions.

                                         III.

      We affirm the judgment of the district court.
                      ______________________________




                                         -10-